DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      MARLOWE D. ROBINSON,
                           Appellant,

                                    v.

              BROWARD COUNTY SCHOOL DISTRICT,
                         Appellee.

                             No. 4D17-2570

                             [April 18, 2018]

  Appeal from the State of Florida Commission on Human Relations;
FCHR No. 201701006.

  Marlowe D. Robinson, Lauderhill, pro se.

   Elizabeth W. Neiberger and Denise M. Heekin of Bryant Miller Olive,
P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.   See Caldwell v. Board of Trustees Broward County
Community College, 858 So. 2d 1199 (Fla. 4th DCA 2003).

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.